               Case 2:20-cv-00367-TSZ Document 13 Filed 09/03/20 Page 1 of 9




 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                           for the WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
   D.K. and C.K., as individuals and on behalf of Case No.: 20-cv-00367
10 their minor son, D.J.K.,

11          Plaintiffs,
     vs.                                               STIPULATED PROTECTIVE ORDER
12
     SEATTLE PUBLIC SCHOOLS,
13
            Defendant.
14

15 1.       PURPOSES AND LIMITATIONS

16          This Stipulated Protective Order applies and will be followed at all times during the course

17 of this litigation.

18          Discovery in this action is will involve production of confidential, or private information

19 for which special protection is warranted. Accordingly, the parties hereby stipulate to and petition

20 the court to enter the following Stipulated Protective Order. The parties acknowledge that this

21 agreement is consistent with LCR 26(c) of the United States District Court for the Western District

22 of Washington. It does not confer blanket protection on all disclosures or responses to discovery,

23 the protection it affords from public disclosure and use extends only to the limited information or

24 items that are entitled to confidential treatment under the applicable legal principles, and it does

25 not presumptively entitle parties to file confidential information under seal.

26
               Case 2:20-cv-00367-TSZ Document 13 Filed 09/03/20 Page 2 of 9




 1 2.       “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall include the following documents and tangible things

 3 produced or otherwise exchanged: D.J.K.’s and other students’ educational, medical, and

 4 psychological records.

 5 3.       SCOPE

 6          The protections conferred by this agreement cover not only confidential material (as

 7 defined above), but also (1) any information copied or extracted from confidential material; (2) all

 8 copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony, or
 9 presentations by parties or their counsel that might reveal confidential material.

10          However, the protections conferred by this agreement do not cover information that is in
11 the public domain or becomes part of the public domain through trial or otherwise.

12 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

13          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

14 or produced by another party or by a non-party in connection with this case only for prosecuting,

15 defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

16 categories of persons and under the conditions described in this agreement. Confidential material

17 must be stored and maintained by a receiving party at a location and in a secure manner that ensures

18 that access is limited to the persons authorized under this agreement.

19          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

20 by the court or permitted in writing by the designating party, a receiving party may disclose any

21 confidential material only to:

22                  (a)     the receiving party’s counsel of record in this action, as well as employees

23 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

24                  (b)     the officers, directors, and employees (including in house counsel) of the

25 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

26
               Case 2:20-cv-00367-TSZ Document 13 Filed 09/03/20 Page 3 of 9




 1 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 2 designated;

 3                  (c)     experts and consultants to whom disclosure is reasonably necessary for this

 4 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 5                  (d)     the court, court personnel, and court reporters and their staff;

 6                  (e)     copy or imaging services retained by counsel to assist in the duplication of

 7 confidential material, provided that counsel for the party retaining the copy or imaging service

 8 instructs the service not to disclose any confidential material to third parties and to immediately
 9 return all originals and copies of any confidential material;

10                  (f)     during their depositions, witnesses in the action to whom disclosure is
11 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

12 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

13 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

14 be redacted or separately bound by the court reporter and may not be disclosed to anyone except

15 as permitted under this agreement;

16                  (g)     the author or recipient of a document containing the information or a
17 custodian or other person who otherwise possessed or knew the information.

18          4.3     Filing Confidential Material. Before filing confidential material or discussing or

19 referencing such material in court filings, the filing party shall confer with the designating party,

20 in accordance with Local Civil Rule 5(g)(3)(A) of the United States District Court for the Western

21 District of Washington, to determine whether the designating party will remove the confidential

22 designation, whether the document can be redacted, or whether a motion to seal or stipulation and

23 proposed order is warranted. During the meet and confer process, the designating party must

24 identify the basis for sealing the specific confidential information at issue, and the filing party shall

25 include this basis in its motion to seal, along with any objection to sealing the information at issue.

26 Local Civil Rule 5(g) sets forth the procedures that must be followed and the standards that will
               Case 2:20-cv-00367-TSZ Document 13 Filed 09/03/20 Page 4 of 9




 1 be applied when a party seeks permission from the court to file material under seal. A party who

 2 seeks to maintain the confidentiality of its information must satisfy the requirements of Local Civil

 3 Rule 5(g)(3)(B), even if it is not the party filing the motion to seal. Failure to satisfy this

 4 requirement will result in the motion to seal being denied, in accordance with the strong

 5 presumption of public access to the Court’s files.

 6 5.       DESIGNATING PROTECTED MATERIAL

 7          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

 8 or non-party that designates information or items for protection under this agreement must take
 9 care to limit any such designation to specific material that qualifies under the appropriate

10 standards. The designating party must designate for protection only those parts of material,

11 documents, items, or oral or written communications that qualify, so that other portions of the

12 material, documents, items, or communications for which protection is not warranted are not swept

13 unjustifiably within the ambit of this agreement.

14          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

15 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

16 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

17 and burdens on other parties) expose the designating party to sanctions.

18          If it comes to a designating party’s attention that information or items that it designated for

19 protection do not qualify for protection, the designating party must promptly notify all other parties

20 that it is withdrawing the mistaken designation.

21          5.2     Manner and Timing of Designations. Except as otherwise provided in this

22 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

23 ordered, disclosure or discovery material that qualifies for protection under this agreement must

24 be clearly so designated before or when the material is disclosed or produced.

25                  (a)    Information in documentary form: (e.g., paper or electronic documents and

26 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
               Case 2:20-cv-00367-TSZ Document 13 Filed 09/03/20 Page 5 of 9




 1 the designating party must affix the word “CONFIDENTIAL” to each page that contains

 2 confidential material. If only a portion or portions of the material on a page qualifies for protection,

 3 the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

 4 markings in the margins).

 5                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

 6 and any participating non-parties must identify on the record, during the deposition or other pretrial

 7 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

 8 after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the
 9 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

10 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

11 at trial, the issue should be addressed during the pre-trial conference.

12                  (c)     Other tangible items: the producing party must affix in a prominent place

13 on the exterior of the container or containers in which the information or item is stored the word

14 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

15 the producing party, to the extent practicable, shall identify the protected portion(s).

16          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

17 designate qualified information or items does not, standing alone, waive the designating party’s

18 right to secure protection under this agreement for such material. Upon timely correction of a

19 designation, the receiving party must make reasonable efforts to ensure that the material is treated

20 in accordance with the provisions of this agreement.

21 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

22          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

23 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

24 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

25 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

26
              Case 2:20-cv-00367-TSZ Document 13 Filed 09/03/20 Page 6 of 9




 1 challenge a confidentiality designation by electing not to mount a challenge promptly after the

 2 original designation is disclosed.

 3          6.2     Meet and Confer. The parties must make reasonable attempts to resolve any dispute

 4 regarding confidential designations without court involvement. Any motion regarding confidential

 5 designations or for a protective order must include a certification, in the motion or in a declaration

 6 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

 7 affected parties in an effort to resolve the dispute without court action. The certification must list

 8 the date, manner, and participants to the conference. A good faith effort to confer requires a face-
 9 to-face meeting or a telephone conference.

10          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

11 intervention, the designating party may file and serve a motion to retain confidentiality under Local

12 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

13 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

14 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

15 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

16 the material in question as confidential until the court rules on the challenge.

17 7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

18 LITIGATION

19          If a party is served with a subpoena or a court order issued in other litigation that compels

20 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

21 must:

22                  (a)    promptly notify the designating party in writing and include a copy of the

23 subpoena or court order;

24                  (b)    promptly notify in writing the party who caused the subpoena or order to

25 issue in the other litigation that some or all of the material covered by the subpoena or order is

26 subject to this agreement. Such notification shall include a copy of this agreement; and
               Case 2:20-cv-00367-TSZ Document 13 Filed 09/03/20 Page 7 of 9




 1                  (c)    cooperate with respect to all reasonable procedures sought to be pursued by

 2 the designating party whose confidential material may be affected.

 3 8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 4          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

 5 material to any person or in any circumstance not authorized under this agreement, the receiving

 6 party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

 7 (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

 8 person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
 9 and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

10 Bound” that is attached hereto as Exhibit A.

11 9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

12 MATERIAL

13          When a producing party gives notice to receiving parties that certain inadvertently

14 produced material is subject to a claim of privilege or other protection, the obligations of the

15 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

16 is not intended to modify whatever procedure may be established in an e-discovery order or

17 agreement that provides for production without prior privilege review. The parties may agree to

18 the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

19 10.      NON TERMINATION AND RETURN OF DOCUMENTS

20          Within 60 days after the termination of this action, including all appeals, each receiving

21 party must return all confidential material to the producing party, including all copies, extracts and

22 summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

23          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

24 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

25 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

26 product, even if such materials contain confidential material.
              Case 2:20-cv-00367-TSZ Document 13 Filed 09/03/20 Page 8 of 9




 1          The confidentiality obligations imposed by this agreement shall remain in effect until a

 2 designating party agrees otherwise in writing or a court orders otherwise.

 3

 4                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 5 DATED: August 26, 2020                                s/ Lara Hruska, WSBA# 46531
                                                                    Attorneys for Plaintiff
 6

 7 DATED: August 26, 2020                                s/ Jeffery A.O. Freimund, WSBA#17384
                                                                    Attorneys for Defendant
 8
 9          PURSUANT TO STIPULATION, IT IS SO ORDERED

10          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

11 documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

12 state proceeding, constitute a waiver by the producing party of any privilege applicable to those

13 documents, including the attorney-client privilege, attorney work-product protection, or any other

14 privilege or protection recognized by law.

15

16 DATED: September 3, 2020.

17

18

19
                                                         A
                                                         Thomas S. Zilly
                                                         United States District Judge
20

21

22

23

24

25

26
                 Case 2:20-cv-00367-TSZ Document 13 Filed 09/03/20 Page 9 of 9



                                               EXHIBIT A
 1

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,    ____________________________________          [print   or   type   full   name],   of
 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of ________________ [insert formal name of the case and the number and initials

 8 assigned to it by the court]. I agree to comply with and to be bound by all the terms of this
 9 Stipulated Protective Order and I understand and acknowledge that failure to so comply could

10 expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

11 not disclose in any manner any information or item that is subject to this Stipulated Protective

12 Order to any person or entity except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the
14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25

26
